Exhibit 10.13

PARENT GUARANTY

Dated as of August 30, 2016

From

FORESIGHT ENERGY LP

as Guarantor

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page  

Section 1.

 

Guaranty

     1   

Section 2.

 

Guaranty Absolute

     2   

Section 3.

 

Waivers and Acknowledgments

     3   

Section 4.

 

Subrogation

     4   

Section 5.

 

Payments Free and Clear of Taxes, Application of Credit Agreement

     5   

Section 6.

 

Representations and Warranties

     5   

Section 7.

 

Covenants

     7   

Section 8.

 

Amendments, Etc.

     7   

Section 9.

 

Notices, Etc.

     8   

Section 10.

 

No Waiver; Cumulative Remedies

     8   

Section 11.

 

Right of Set-off

     8   

Section 12.

 

Indemnification

     8   

Section 13.

 

Subordination

     9   

Section 14.

 

Continuing Guaranty; Assignments under the Credit Agreement

     10   

Section 15.

 

Counterparts; Integration; Effectiveness

     10   

Section 16.

 

Existing MLP Guaranty; Reaffirmation; No Novation

     11   

Section 17.

 

Governing Law; Jurisdiction; Etc.

     11   



--------------------------------------------------------------------------------

PARENT GUARANTY

PARENT GUARANTY dated as of August 30, 2016, made by FORESIGHT ENERGY LP, a
Delaware limited partnership, (the “Guarantor”), in favor of the Secured Parties
(as defined in the Credit Agreement referred to below) (the “Guaranty”).

PRELIMINARY STATEMENTS.

The Guarantor is Parent (as defined in the Credit Agreement) to the Borrower
(defined below), and party to that certain Subsidiary Guaranty, dated as of
August 12, 2010 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Existing MLP Guaranty”).

Foresight Energy LLC, a Delaware limited liability company and wholly owned
subsidiary of the Guarantor (the “Borrower”), certain subsidiaries of the
Borrower as subsidiary guarantors (the “Subsidiary Guarantors”) and the
financial institutions and other Persons party thereto are party to a Second
Amended and Restated Credit Agreement dated as of August 23, 2013 (as amended
through the date hereof, the “Existing Credit Agreement”).

The Guarantor is party to that certain Amendment Agreement, dated as of August
30, 2016 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Amendment Agreement”), with the Borrower, the Subsidiary
Guarantors, each of the Lender Parties party thereto and Citibank, N.A., as
Administrative Agent and Collateral Agent (“Agent”).

Pursuant to the terms of the Amendment Agreement, the Existing Credit Agreement
will be amended and restated to the Third Amended and Restated Credit Agreement
dated as of August 30, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined) with certain Lender Parties party thereto and the Agent as
Collateral Agent and Administrative Agent. The Guarantor, as Parent to the
Borrower, will derive substantial direct and indirect benefits from the
transactions contemplated by the Amendment Agreement and the Credit Agreement
and may receive, directly or indirectly, a portion of the proceeds of the Loans
under the Credit Agreement. It is a condition precedent to the Amendment
Agreement that the Guarantor shall have executed and delivered this Guaranty in
order to amend and restate the Existing MLP Guaranty.

NOW, THEREFORE, in connection with the transactions contemplated by the
Amendment Agreement, and in order to induce the Lender Parties to make Loans and
to issue Letters of Credit under the Credit Agreement and the Hedge Banks to
enter into Secured Hedge Agreements from time to time, the Guarantor hereby
agrees to amend and restated the Existing MLP Guaranty as follows:

Section 1. Guaranty (a) The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including,



--------------------------------------------------------------------------------

without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
reasonable and documented expenses (including the reasonable and documented
fees, expenses and disbursements of counsel and one local counsel in each
relevant jurisdiction) incurred by the Administrative Agent or any other Secured
Party in enforcing any rights under this Guaranty or any other Loan
Document. Without limiting the generality of the foregoing, the Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Secured Party under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

(b) The Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or the Subsidiary Guaranty or any other guaranty, the Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

Section 2. Guaranty Absolute The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of the Guarantor under or in respect
of this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against the
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions. The liability of
the Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

2



--------------------------------------------------------------------------------

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (the Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any other guarantor or
surety with respect to the Guaranteed Obligations; or

(h) any law or regulation of any jurisdiction or any other event affecting any
term of a guaranteed obligation; or

(i) any other circumstance (other than payment in full in cash or performance of
the Guaranteed Obligations) or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or
surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments (a) The Guarantor hereby unconditionally
and irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person
or any Collateral.

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Guarantor or other rights of the Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of the Guarantor
hereunder.

 

3



--------------------------------------------------------------------------------

(d) The Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon the Guarantor and without affecting the liability of the
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and the Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against the Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

(e) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to the Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of the Guarantor’s
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash (other than unmatured contingent indemnification
obligations), all Letters of Credit and all Secured Hedge Agreements shall have
expired or been terminated and the Commitments shall have expired or been
terminated. If any amount shall be paid to the Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations (other than unmatured
contingent indemnification obligations) and all other amounts payable under this
Guaranty, (b) the Latest Maturity Date and (c) the latest date of expiration or
termination of all Letters of Credit and all Secured Hedge Agreements, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of the Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Guarantor shall make

 

4



--------------------------------------------------------------------------------

payment to any Secured Party of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash (other than unmatured contingent
indemnification obligations), (iii) the Latest Maturity Date shall have occurred
and (iv) all Letters of Credit and all Secured Hedge Agreements shall have
expired or been terminated, the Secured Parties will, at the Guarantor’s request
and expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by the Guarantor pursuant to this
Guaranty.

Section 5. Payments Free and Clear of Taxes, Application of Credit Agreement Any
and all payments by or on account of any obligation of any Guarantor hereunder
or under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes on the same
terms and to the same extent that payments by the Borrower are required to be
made free and clear of Indemnified Taxes and Other Taxes pursuant to Section
3.01 of the Credit Agreement.

Section 6. Representations and Warranties The Guarantor hereby represents and
warrants as follows:

(a) Satisfaction of Conditions Precedent. There are no conditions precedent to
the effectiveness of this Guaranty that have not been satisfied or waived.

(b) Independent Verification. The Guarantor has, independently and without
reliance upon any Secured Party and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty and each other Loan Document to which it is or is to be a
party, and the Guarantor has established adequate means of obtaining from each
other Loan Party on a continuing basis information pertaining to, and is now and
on a continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

(c) Existence, Qualification and Power. The Guarantor (a) (i) is duly organized
or formed and, validly existing and (ii) in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party and consummate the Transactions and the Amendment Transactions,
and (c) is duly qualified and is licensed and, as applicable, in good standing,
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clauses (b)(i) and (c), to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

(d) Authorization; No Contravention. The execution, delivery and performance by
the Guarantor of each Loan Document to which it is a party, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not and will not (i) contravene the terms of any of the Guarantor’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (except for any Liens that may arise under

 

5



--------------------------------------------------------------------------------

the Loan Documents) under, or require any payment to be made under (A) any
Contractual Obligation to which the Guarantor is a party or affecting the
Guarantor or the properties of the Guarantor or any of its Subsidiaries or (B)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Guarantor or its property is subject; or (c) violate
any Law, except in each case referred to in clause (b)(ii) or (c) to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

(e) Governmental Authorization; Other Consents. (a) No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority and (b) no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with any other
Person, in each case, is necessary or required in connection with (i) the
execution, delivery or performance by the Guarantor of this Guaranty or any
other Loan Document or for the consummation of the Transactions and the
Amendment Transactions, (ii) the grant by any Guarantor of the Liens granted by
it pursuant to the Collateral Documents or (iii) the perfection of the Liens
created under the Collateral Documents, (x) except for those approvals,
consents, exemptions, authorizations or other actions which have already been
obtained, taken, given or made, as listed on Schedule 5.03 of the Credit
Agreement, and are in full force and effect, (y) any filings required to perfect
the Liens created under the Collateral Documents and (z) those landlord consents
required with respect to the leasehold mortgages required to be delivered
hereunder. All applicable waiting periods in connection with the Transactions
and the Amendment Transactions have expired without any action having been taken
by any Governmental Authority restraining, preventing or imposing materially
adverse conditions upon the Transactions and the Amendment Transactions or the
rights of the Credit Parties or their Subsidiaries freely to transfer or
otherwise dispose of, or to create any Lien on, any properties now owned or
hereafter acquired by any of them.

(f) Binding Effect. This Guaranty has been, and each other Loan Document, when
delivered under the Credit Agreement, will have been, duly executed and
delivered by each Credit Party that is party thereto. This Guaranty constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other Laws relating to or
affecting the Guarantor’s rights generally, general principles of equity,
regardless of whether considered in a proceeding in equity or at Law and an
implied covenant of good faith and fair dealing.

(g) Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Guarantor, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Guarantor or
against any of their properties or revenues that (a) purport to affect or
pertain to this Guaranty, any other Loan Document or the consummation of the
Transactions and the Amendment Transactions or (b) except as specifically
disclosed in Schedule 5.06 of the Credit Agreement, as to which there is a
reasonable possibility of an adverse determination and that would reasonably be
expected to result in a Material Adverse Effect.

(h) No Default. The Guarantor is not in default under or with respect to any
Contractual Obligation that would, either individually or in the aggregate,
reasonably be

 

6



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect, and no Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by the Credit Agreement, this Guaranty or any other Loan Document.

(i) Margin Regulations; Investment Company Act. (a) The Guarantor is not
engaged, and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit pursuant to the Credit
Agreement, not more than 25% of the value of the assets of the Guarantor subject
to the provisions of Section 7.01, Section 7.04 or Section 7.05 of the Credit
Agreement or subject to any restriction contained in any agreement or instrument
between the Guarantor and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.01(e) of the Credit Agreement
will be margin stock. (ii) None of the Guarantor, any Person Controlling the
Guarantor, or any subsidiary of the Guarantor is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

(j) Solvency. On the Amendment Effective Date, the Guarantor is, and after
giving effect to the Transactions and the other transactions contemplated by the
Loan Documents and the incurrence of the Indebtedness and obligations being
incurred in connection herewith and therewith, will be, Solvent.

Section 7. Covenants (a) Affirmative Covenants. The Guarantor covenants and
agrees that, so long as any part of the Guaranteed Obligations shall remain
unpaid, any Letter of Credit shall be outstanding, any Lender Party shall have
any Commitment or any Secured Hedge Agreement shall be in effect, the Guarantor
will cause the Borrower and each of its Subsidiaries to perform and observe, all
of the terms, covenants and agreements set forth in the Credit Agreement on its
or their part to be performed or observed or that the Borrower has agreed to
cause its Subsidiaries to perform or observe.

(b) Negative Covenants. The Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid, any Letter of Credit
shall be outstanding, any Lender Party shall have any Commitment or any Secured
Hedge Agreement shall be in effect, the Guarantor will not, and will not cause
or permit the Borrower and its Subsidiaries to, consummate a transaction that
results in a Change of Control.

Section 8. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent and the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all of the Secured Parties (other than any
Lender Party that is, at such time, a Defaulting Lender), (a) reduce or limit
the obligations of the Guarantor hereunder, release the Guarantor hereunder or
otherwise limit the Guarantor’s liability with respect to the Obligations owing
to the Secured Parties under or in respect of the Loan Documents, (b) postpone
any date fixed for payment hereunder or (c) change the number of Secured Parties
or the percentage of (x) the Commitments, (y) the aggregate unpaid principal
amount of the Loans or (z) the L/C Obligations that, in each case, shall be
required for the Secured Parties or any of them to take any action hereunder.

 

7



--------------------------------------------------------------------------------

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including facsimile transmission, and, to the
extent permitted under Section 10.02 of the Credit Agreement, in an electronic
medium as specified therein) and mailed, faxed or delivered to it, if to the
Guarantor, addressed to it in care of the Borrower at the Borrower’s address
specified in Section 10.02 of the Credit Agreement, if to any Agent or any
Lender Party, at its address specified in Section 10.02 of the Credit Agreement,
if to any Hedge Bank, at its address specified in the Secured Hedge Agreement to
which it is a party, or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party. All such
notices and other communications shall, when mailed or faxed, be effective when
deposited in the mails, transmitted by facsimile, respectively. Delivery by
facsimile or by electronic transmission of a .pdf copy of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

Section 10. No Waiver; Cumulative Remedies No failure by any Secured Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Section 11. Right of Set-off Upon any amount becoming due and payable hereunder
(whether at stated maturity, by acceleration or otherwise), each Secured Party
and its Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Laws, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Secured Party or any such Affiliate to or for the
credit or the account of the Guarantor or any other Credit Party against any and
all of the obligations of the Guarantor or such Credit Party now or hereafter
existing under this Guaranty or any other Loan Document to such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Guaranty or any other Loan Document or are owed to a branch or office
of such Secured Party different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Secured Party and its
Affiliates under this Section 11 are in addition to other rights and remedies
(including other rights of setoff) that such Secured Party or its Affiliates may
have. Each Secured Party agrees to notify the Guarantor and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 12. Indemnification (a) Without limitation on any other Obligations of
the Guarantor or remedies of the Secured Parties under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Secured Party and each of their Affiliates and their
respective partners, officers, directors, employees,

 

8



--------------------------------------------------------------------------------

agents and advisors (each, an “Indemnified Party”) from and against, and shall
pay on demand, any and all claims, damages, losses, liabilities, obligations,
penalties, actions, judgments, suits, costs and expenses, joint or several, of
any kind or nature (including, without limitation, reasonable and documented
fees and expenses of counsel and one local counsel in each relevant
jurisdiction), that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms,
except to the extent such liability, obligation, loss, damage, penalty, claim,
demand, action, judgment, suit, cost, expense or disbursement is found in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from Indemnified Party’s gross negligence or willful
misconduct. Without limiting the generality of the foregoing, but without
duplication, the applicable provisions of Section 10.04 of the Credit Agreement
shall apply to this Guaranty mutatis mutandis.

(b) The Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether in contract, tort or otherwise) to the Guarantor or
any of their respective Subsidiaries or any of their respective equity holders
or creditors for or in connection with the transactions contemplated hereby and
in the other Loan Documents, except to the extent such liability is determined
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s bad faith, gross negligence or willful
misconduct. In no event, however, shall any Indemnified Party be liable to any
Person on any theory of liability for any special, indirect, consequential or
punitive damages (including, without limitation, any loss of profits, business
or and each such Loan Party’s respective anticipated savings). The Guarantor
hereby waives, releases and agrees (each for itself and on behalf of each of its
Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) Without prejudice to the survival of any of the other agreements of the
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of the Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.

Section 13. Subordination The Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to the Guarantor by each other Loan Party
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 13:

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), the Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees, the Guarantor shall not demand, accept or
take any action to collect any payment on account of the Subordinated
Obligations.

 

9



--------------------------------------------------------------------------------

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, the Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), the Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of the Guarantor under the other provisions of this
Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of the Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require the Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

Section 14. Continuing Guaranty; Assignments under the Credit Agreement This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations, other than unmatured contingent indemnification obligations, and
all other amounts payable under this Guaranty, (ii) the Latest Maturity Date and
(iii) the latest date of expiration or termination of all Letters of Credit and
all Secured Hedge Agreements, (b) be binding upon the Guarantor, its successors
and assigns and (c) inure to the benefit of and be enforceable by the Secured
Parties and their successors, transferees and permitted assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Secured Party may assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement (including, without limitation, all
or any portion of its Commitments, the Loans owing to it and the Note or Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party
herein or otherwise, in each case as and to the extent provided in Section 10.06
of the Credit Agreement or such applicable provision in any Secured Hedge
Agreement. The Guarantor shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Secured Parties.

Section 15. Counterparts; Integration; Effectiveness This Guaranty may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single

 

10



--------------------------------------------------------------------------------

contract. This Guaranty and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Guaranty shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Guaranty by telecopy, or electronic
transmission of a .pdf, shall be effective as delivery of a manually executed
counterpart of this Guaranty.

Section 16. Existing MLP Guaranty; Reaffirmation; No Novation

The Existing MLP Guaranty, as specifically amended, restated and replaced by
this Guaranty shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed; provided that all obligations of the Guarantor
thereunder shall be as set forth herein in this Guaranty and, on and after the
date hereof, the Guarantor shall have no obligations in respect of the Existing
MLP Guaranty, the Guarantor expressly acknowledging and agreeing that such
obligations (including the Guaranteed Obligations) are now set forth in this
Guaranty. Without limiting the foregoing, nothing in this Guaranty shall be
deemed to constitute a novation of the Existing MLP Guaranty which, for the
avoidance of doubt, on and after the date hereof, is and shall be as set forth
in this Guaranty. Without limiting the generality of the foregoing, the
Guarantor hereby acknowledges, confirms and agrees that the Secured Obligations
shall constitute obligations which are and continue to be guaranteed by this
Guaranty.

Section 17. Governing Law; Jurisdiction; Etc. GOVERNING LAW. THIS GUARANTY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b) SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAWS, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

11



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION 17. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAWS.

[Signature Page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

FORESIGHT ENERGY LP, a Delaware limited partnership By  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President and Chief Executive Officer

 

13